Title: Benjamin Franklin and John Adams to J. D. Schweighauser, 10 February 1779
From: Franklin, Benjamin,Adams, John
To: Schweighauser, John Daniel


     
      Sir
      Passy feby 10 1779
     
     Capt. Jones has represented to us his Desire and Intention of returning to the Countess of Selkirk, some Plate which his People took from her house.
     We apprehend that Congress would not disapprove of this Measure, as far as it should depend upon them; and We therefore consent on the Part of the United States that this Plate should be return’d. This Consent is to be understood to extend no farther than to the share to which the U.S. may be suppos’d to have a Claim. The Claim of the Officers and Men, Cap. Jones must be responsible to them for. This Plate in the whole is represented to be worth about 100 Guineas.
    